OPINION — AG — THE MINIMUM REQUIREMENTS AS SET FORTH IN 59 O.S. 396.3 [59-396.3](B) DO NOT APPLY TO APPLICANTS FOR FUNERAL DIRECTORS LICENSES AND ACCORDINGLY THERE IS NO STATUTORY REQUIREMENT THAT SAID APPLICANT " MUST HAVE NOT LESS THAN 60 ACCREDITED HOURS OF STUDY FROM AN ACCREDITED COLLEGE OR UNIVERSITY ". HOWEVER, PURSUANT TO 59 O.S. 396.3 [59-396.3](A), IT IS THE BOARD OF EMBALMER AND FUNERAL DIRECTORS DUTY TO DETERMINE AND PRESCRIBE BY RULE, QUALIFICATION AND ADDITIONAL REQUIREMENTS NECESSARY TO ENABLE A PERSON TO PRACTICE AS A FUNERAL DIRECTOR AS LONG AS THOSE QUALIFICATIONS AND ADDITIONAL REQUIREMENTS DO NOT FALL BELOW THE MINIMUM REQUIREMENTS AS SET FORTH IN 59 O.S. 396.3 [59-396.3](C) CITE: 59 O.S. 396.3 [59-396.3](C)(2) (PROFESSIONS AND OCCUPATIONS) (PATRICIA REDD DEMPS)